EXHIBIT 10.6


REORGANIZATION AGREEMENT


This REORGANIZATION AGREEMENT (this “Agreement”), dated as of October 7, 2019,
is entered into by and among (a) Baldwin Risk Partners, LLC, a Delaware limited
liability company (the “Company”); (b) Baldwin Insurance Group Holdings, LLC, a
Florida limited liability company (“BIGH”); L. Lowry Baldwin; Laura R. Sherman;
The Laura R. Sherman GRAT 2019-1, dated September 30, 2019; The Laura R. Sherman
GRAT 2019-2, dated September 30, 2019; Elizabeth H. Krystyn; The Elizabeth H.
Krystyn 2019 Grantor Retained Annuity Trust I, dated September 30, 2019; The
Elizabeth H. Krystyn 2019 Grantor Retained Annuity Trust II, dated September 30,
2019; Trevor L. Baldwin; Kristopher A. Wiebeck; The Kristopher A. Wiebeck 2019
Grantor Retained Annuity Trust, dated September 30, 2019; John A. Valentine; The
John A. Valentine 2019 Grantor Retained Annuity Trust, dated September 30, 2019;
Daniel Galbraith; Bradford L. Hale; Joseph D. Finney; The Villages Invesco, LLC,
a Florida limited liability company, and Christopher J. Stephens (each a
“Pre-Reorganization LLC Member”), (c) BRP Group, Inc., a Delaware corporation
(“Pubco”), and (d) each Person executing a joinder to this Agreement as a
Pre-Reorganization Subsidiary LLC Member (as defined below).


RECITALS:
WHEREAS, the Board of Directors of Pubco (the “Board”) has determined to effect
an underwritten initial public offering (the “IPO”) of Pubco’s Class A Common
Stock (as defined below);
WHEREAS, the parties hereto desire to enter into the Reorganization Documents
(as defined below) and effect the other Reorganization Transactions (as defined
below) to facilitate completion of, or otherwise in connection with, the IPO.
OPERATIVE TERMS:
NOW, THEREFORE, in consideration of the foregoing recitals and of the mutual
promises hereinafter set forth, the parties hereto hereby agree as follows:
Article I

DEFINITIONS


Section 1.1    Certain Defined Terms. As used herein, the following terms shall
have the following meanings:


(a)    “Business Day” means a day, other than Saturday, Sunday or other day on
which commercial banks in New York, New York or Tampa, Florida are authorized or
required by applicable law to close.
(b)    “Class A Common Stock” means the Class A Common Stock, par value $0.01
per share, of Pubco, having the rights set forth in the Amended and Restated
Certificate of Incorporation.








    

--------------------------------------------------------------------------------




(c)    “Class B Common Stock” means the Class B Common Stock, par value $0.0001
per share, of Pubco, having the rights set forth in the Amended and Restated
Certificate of Incorporation.
(d)    “Exchanged Interest Value” means, for each Exchanged Interest in a
Roll-Up Subsidiary, the fair market value thereof as of the Specified Valuation
Date, as determined by the Company (including, unless otherwise expressly
provided in the applicable Roll-Up Subsidiary Governing Documents, by valuing
the Exchanged Interest on a standalone basis, as if the Roll-Up Subsidiary was
an independent agency that was not part of the combined Company group).
(e)    “IPO Closing” means the initial closing of the sale of the Class A Common
Stock in the IPO.
(f)    “IPO Closing Date” means the date of the IPO Closing.
(g)    “IPO Price” means the price per share at which the Class A Common Stock
is issued in the IPO, as determined by the Board or the pricing committee
thereof.
(h)    “LLC Units” has the meaning given to such term in the Third Amended and
Restated LLC Agreement.
(i)    “Person” means any individual, corporation, partnership, limited
liability company, trust, estate, joint venture, governmental authority or other
entity.
(j)    “Post-IPO LLC Member” means a Pre-Reorganization LLC Member or
Pre-Reorganization Subsidiary LLC Member.
(k)    “Pre-Reorganization Subsidiary LLC Member” means any Person, other than
the Company or any Wholly-Owned Subsidiary, that (i) owns capital stock or an
equity interest in a Roll-Up Subsidiary immediately prior to the Reorganization
Transactions and (ii) joins this Agreement by executing and delivering an
Exchange Agreement.
(l)    “Reorganization Documents” means each of the documents attached as an
exhibit hereto and all other agreements and documents entered into in connection
with the Reorganization Transactions.
(m)    “Roll-Up Subsidiary” means each Subsidiary that (a) is not a Wholly-Owned
Subsidiary, and (b) with respect to which all of the Persons, other than the
Company or any Wholly-Owned Subsidiary, that own capital stock or an equity
interest in such Subsidiary immediately prior to the Reorganization Transactions
exchange such capital stock or equity interests for LLC Units pursuant to the
Reorganization Transactions, thereby causing such Subsidiary to become a
Wholly-Owned Subsidiary. The Roll-Up Subsidiaries shall be mutually determined
by the Board and the Company and, for the avoidance of doubt, nothing in this
Agreement requires all non-Wholly-Owned Subsidiaries to be designated as Roll-Up
Subsidiaries.


2









--------------------------------------------------------------------------------




(n)    “Roll-Up Subsidiary Governing Documents” means, for each Roll-Up
Subsidiary, its organizational documents, including (if applicable) its
shareholders’ agreement, operating agreement or limited liability company
agreement.
(o)    “Second Amended and Restated LLC Agreement” means the Second Amended and
Restated Limited Liability Company Agreement of the Company, dated March 13,
2019.
(p)    “Specified Valuation Date” means, for each Roll-Up Subsidiary, the date
of the most recent valuation of the Roll-Up Subsidiary by Reagan Consulting or
other independent valuation firm (including pursuant to a “Calculation of Value”
report), or such later date selected by the Company for purposes of valuing such
Roll-Up Subsidiary for purposes of the Reorganization Transactions.
(q)    “Subsidiary” means any corporation, partnership, limited liability
company, joint venture or other entity (i) in which the Company owns, directly
or indirectly: (A) in the case of a corporation, at least 50% of the issued and
outstanding capital stock having ordinary voting power to elect a majority of
the board of directors of such corporation, or (B) in the case of a partnership,
limited liability company, joint venture or other entity, at least 50% of the
equity interest having the power to vote, direct or control the management of
such entity, or (ii) that is otherwise included in the financial statements of
the Company on a consolidated basis.
(r)    “Wholly-Owned Subsidiary” means any Subsidiary that is wholly-owned by
the Company, either directly or indirectly.


3









--------------------------------------------------------------------------------




Section 1.2    Terms Defined Elsewhere in this Agreement. Other capitalized
terms used in this Agreement are defined elsewhere in this Agreement, as
specified below:
Term
Section
Agreement
Preamble
Amended and Restated Bylaws
Section 2.1(a)
Amended and Restated Certificate of Incorporation
Section 2.1(a)
Assignment Agreement
Section 2.1(b)(vi)
Attorney
Section 2.2(c)
BIGH
Preamble
Board
Recitals
Class B Securities Purchase Agreement
Section 2.1(b)(iv)
Company
Preamble
Conversion
Section 2.1(b)(ii)
Exchange Agreement
Section 2.1(b)(iii)
Exchanged Interest
Section 2.1(b)(iii)
IPO
Recitals
Pre-Reorganization LLC Member
Preamble
Pubco
Preamble
Recapitalization Agreement
Section 2.1(b)(ii)
Reorganization Transaction
Section 2.1
Stockholders Agreement
Section 2.1(b)(v)
Tax Receivables Agreement
Section 2.1(b)(v)
Third Amended and Restated LLC Agreement
Section 2.1(b)(i)



    
    


4









--------------------------------------------------------------------------------




Section 1.3    Other Definitional and Interpretative Provisions. The words
“hereof”, “herein” and “hereunder” and words of like import used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. The captions herein are included for convenience of
reference only and shall be ignored in the construction or interpretation
hereof. References to Articles, Sections, Exhibits and Schedules are to
Articles, Sections, Exhibits and Schedules of this Agreement unless otherwise
specified. All Exhibits and Schedules annexed hereto or referred to herein are
hereby incorporated in and made a part of this Agreement as if set forth in full
herein. Any capitalized terms used in any Exhibit or Schedule but not otherwise
defined therein, shall have the meaning as defined in this Agreement. Any
singular term in this Agreement shall be deemed to include the plural, and any
plural term the singular. Whenever the words “include”, “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation”, whether or not they are in fact followed by
those words or words of like import. “Writing”, “written” and comparable terms
refer to printing, typing and other means of reproducing words (including
electronic media) in a visible form. References to any statute shall be deemed
to refer to such statute as amended from time to time and to any rules or
regulations promulgated thereunder. References to any agreement or contract are
to that agreement or contract as amended, modified or supplemented from time to
time in accordance with the terms hereof and thereof. References to any Person
include the successors and permitted assigns of that Person. References from or
through any date mean, unless otherwise specified, from and including or through
and including, respectively.
ARTICLE II    
REORGANIZATION TRANSACTIONS


Section 2.1    Reorganization Transactions. Subject to the terms and conditions
hereinafter set forth, and on the basis of and in reliance upon the
representations, warranties, covenants and agreements set forth herein, the
parties hereto shall take the actions described in this Section 2.1, or cause
such actions to take place (each, a “Reorganization Transaction” and,
collectively, the “Reorganization Transactions”):
(a)    One Business Day prior to the IPO Closing Date, the applicable parties
shall take the actions set forth below (or cause such action to take place):
(i)    Pubco shall adopt and file with the Secretary of State of the State of
Delaware an Amended and Restated Certificate of Incorporation of Pubco, in
substantially the form attached hereto as Exhibit A (the “Amended and Restated
Certificate of Incorporation”), with such changes or modifications as approved
by the Board.
(ii)    Pubco shall adopt Amended and Restated Bylaws of Pubco in substantially
the form attached hereto as Exhibit B (the “Amended and Restated Bylaws”), with
such changes or modifications as approved by the Board.
(b)    Prior to the IPO Closing Date, the applicable parties shall take the
actions set forth below (or cause such actions to take place), which shall, in
each case, be effective immediately prior to the IPO Closing and in the
following order:


5









--------------------------------------------------------------------------------




(i)    Company LLC Agreement. The Company, Pubco and the requisite
Pre-Reorganization LLC Members shall amend and restate the Second Amended and
Restated LLC Agreement in substantially the form attached hereto as Exhibit C
(the “Third Amended and Restated LLC Agreement”), with such changes or
modifications as approved by the Board.
(ii)    Reclassification of Pre-Reorganization LLC Member Units. The Company and
the Pre-Reorganization LLC Members shall enter into the Recapitalization
Agreement in substantially the form attached hereto as Exhibit D (the
“Recapitalization Agreement”), so that, among other things, the membership
interests of the Company held by the Pre-Reorganization LLC Members are
reclassified and converted into that number of LLC Units determined pursuant to
the Recapitalization Agreement, effective simultaneously with the adoption of
the Third Amended and Restated LLC Agreement (the “Conversion”).
(iii)    Exchange of Pre-Reorganization Subsidiary LLC Member Units. With
respect to each Roll-Up Subsidiary (as mutually determined by the Board and the
Company), the Company and each Pre-Reorganization Subsidiary LLC Member thereof
shall enter into a Contribution and Exchange Agreement in substantially the form
attached hereto as Exhibit E (an “Exchange Agreement”), pursuant to which (A)
each such Pre-Reorganization Subsidiary LLC Member shall join and become a party
to this Agreement and the Third Amended and Restated LLC Agreement, and (B) the
capital stock or equity interests of the Roll-Up Subsidiary held by each such
Pre-Reorganization Subsidiary LLC Member (the “Exchanged Interest”) shall be
contributed to the Company and exchanged for that number of LLC Units equal to
(A) the Exchanged Interest Value, divided by (B) the IPO Price, in each case,
effective immediately after the Conversion.
(iv)    Class B Securities Purchase Agreement. Each of the Post-IPO LLC Members
and Pubco shall enter into a Securities Purchase Agreement in substantially the
form attached hereto as Exhibit F (for each Post-IPO LLC Member, its “Class B
Securities Purchase Agreement”), pursuant to which Pubco shall issue to the
Post-IPO LLC Member a number of shares of Class B Common Stock equal to the
total number of LLC Units that such Post-IPO LLC Member owns after consummation
of the transactions described in Section 2.1(b)(ii) and (iii).
(v)    Other Agreements. Each of the Post-IPO LLC Members and Pubco shall enter
into (A) a Tax Receivables Agreement in substantially the form attached hereto
as Exhibit G (the “Tax Receivables Agreement”), and (B) a Stockholders Agreement
in substantially the form attached hereto as Exhibit H (the “Stockholders
Agreement”). Pubco and certain Pre-Reorganization LLC Members approved by Pubco
shall enter into a Registration Rights Agreement in substantially the form
attached hereto as Exhibit I (the “Registration Rights Agreement”).
(vi)    Internal Contributions. With respect to each Roll-Up Subsidiary that is
not a first-tier Subsidiary of the Company immediately prior to the consummation
of the Reorganization Transactions, immediately following the Company’s receipt
of the


6









--------------------------------------------------------------------------------




Exchanged Interest(s) therein pursuant to the applicable Exchange Agreement(s),
the Company shall (and, if necessary, shall cause its Subsidiaries to) enter
into an Assignment Agreement in substantially the form attached hereto as
Exhibit J (the “Assignment Agreement”) in order to contribute and assign the
entire Exchanged Interest to the Subsidiary that, immediately prior to the
consummation of the Reorganization Transactions, directly owned such Roll-Up
Subsidiary, so that the Roll-Up Subsidiary, immediately after the consummation
of the Reorganization Transactions, is 100% directly owned by such Subsidiary.
Section 2.2    Consent to Reorganization Transactions; Power of Attorney
(a)    Each of the parties hereto hereby acknowledges, agrees and consents to
all of the Reorganization Transactions. Each of the parties hereto shall take
all action necessary or appropriate in order to effect, or cause to be effected,
to the extent within its control, each of the Reorganization Transactions;
provided, that nothing herein requires Pubco or the Company to consummate the
IPO.
(b)    Each Post-IPO LLC Member shall deliver to the Company or Pubco, as the
case may be, promptly upon request (and in any event prior to the IPO Closing
Date), duly executed versions of each of the Reorganization Documents to which
it is a party, together with any other documents and instruments reasonably
requested by either the Company or Pubco to be executed and delivered in
connection with the Reorganization Transactions. If a Post-IPO LLC Member fails
to take any action required by this Agreement after reasonable notice thereof,
the Post-IPO LLC Member agrees that such action may be taken by the Attorneys
appointed under Section 2.2(c).
(c)    In connection with the foregoing, each Post-IPO LLC Member hereby
irrevocably constitutes and appoints L. Lowry Baldwin, Trevor L. Baldwin and
Kristopher A. Wiebeck as attorneys-in-fact (individually, an “Attorney” and
collectively, the “Attorneys”) of the Post-IPO LLC Member, each with full power
and authority to act together or alone, including full power of substitution, in
the name of and for and on behalf of the Post-IPO LLC Member with respect to all
matters arising in connection with the Reorganization Transactions, including
the power and authority to execute and deliver each Reorganization Document on
behalf of such Post-IPO LLC Member and to take any and all actions necessary to
effectuate the foregoing, including endorsing (in blank or otherwise) on behalf
of such Post-IPO LLC Member any certificate or certificates representing LLC
Units to be transferred by such Post-IPO LLC Member, or a stock power or powers
attached to such certificate or certificates and taking any other action that
the Attorneys, or any one of them, in their or his or her sole discretion may
consider necessary or proper in connection with or to carry out the
Reorganization Transactions, as fully as could such Post-IPO LLC Member if
personally present and acting. This power of attorney and all authority
conferred hereby are granted and conferred subject to the interests of Pubco and
in consideration of those interests, and for the purpose of completing the
transactions contemplated by the Reorganization Documents. This power of
attorney and all authority conferred hereby is coupled with an interest and
shall be irrevocable and shall not be terminated by a Post-IPO LLC Member or by
operation of law, whether by the dissolution or liquidation of any corporation,
limited liability company or partnership, or by the occurrence of any other
event. If any event described in the preceding sentence


7









--------------------------------------------------------------------------------




shall occur before the completion of the Reorganization Transactions, then
action taken by the Attorneys, or any one of them, pursuant to this power of
attorney shall be as valid as if such event had not occurred, whether or not the
Attorneys, or any one of them, shall have received notice of such event.
Notwithstanding the foregoing, if this Agreement is terminated under Section
2.3, then from and after such date the Post-IPO LLC Member shall have the power
to revoke all authority hereby conferred by giving notice on or promptly after
such date to each of the Attorneys that this power of attorney has been
terminated; subject, however, to all lawful action done or performed by the
Attorneys or any one of them pursuant to this power of attorney prior to the
actual receipt of such notice; and provided that any such revocation or
termination shall not revoke the power of the Attorneys to take actions in
connection with Section 2.3(b). Each Post-IPO LLC Member agrees to hold the
Attorneys free and harmless from any and all loss, damage or liability that
they, or either one of them, may sustain as a result of any action taken in good
faith hereunder. It is understood that the Attorneys shall serve without
compensation. For the avoidance of doubt, to the extent there is any conflict
between the power of attorney set forth in this Section 2.2(c) and the power of
attorney set forth in any other agreement between the Company and any Post-IPO
LLC Member, such other agreement shall prevail.
Section 2.3    No Liabilities in Event of Termination; Certain Covenants.
(a)    In the event that (i) the IPO is abandoned by Pubco or (ii) the IPO
Closing Date does not occur by the date that is twelve (12) months after the
date of this Agreement, then (A) this Agreement and the other Reorganization
Documents shall automatically terminate and be of no further force or effect
except for this Section 2.3, Section 2.2(c) and Article 4 and (B) there shall be
no liability on the part of any of the parties hereto, except termination will
not relieve any party hereto from liability for any breach of this Agreement or
a Reorganization Document prior to the date of such termination in which case
any and all remedies available to the other parties either in law or equity
shall be preserved and survive the termination of this Agreement.
(b)    In the event that this Agreement is terminated for any reason after the
consummation of any Reorganization Transaction, the parties agree, as
applicable, to cooperate and work in good faith to execute and deliver such
agreements and consents and amend such documents and to effect such transactions
or actions as may be necessary to re-establish the rights, preferences and
privileges that the parties hereto had prior to the consummation of the
Reorganization Transactions, or any part thereof, including voting any and all
securities owned by such party in favor of any amendment to any organizational
document and in favor of any transaction or action necessary to re-establish
such rights, powers and privileges and causing to be filed all necessary
documents with any governmental authority necessary to reestablish such rights,
preferences and privileges, in each case as reasonably directed by the Company.
If a Post-IPO LLC Member fails to take any action required by this Section
2.3(b) after reasonable notice thereof, the Post-IPO LLC Member agrees that such
action may be taken by the Attorneys appointed under Section 2.2(c) (and such
provision for this purpose shall survive termination of this Agreement).
(c)     For the avoidance of doubt, each party acknowledges and agrees that
until the consummation of the Reorganization Transactions: (i) each Post-IPO LLC
Member shall continue to own the capital stock or equity interests of the
Company and/or Roll-Up Subsidiary, as


8









--------------------------------------------------------------------------------




the case may be, that it owns prior to the consummation of the Reorganization
Transactions, in each case subject to all of the existing agreements,
restrictions and obligations to which the Post-IPO LLC Member is a party or
otherwise bound, and (ii) the rights of the parties hereto under the Second
Amended and Restated LLC Agreement, the Roll-Up Subsidiary Governing Documents
and any other agreements governing capital stock or equity interests of the
Company or any Roll-Up Subsidiary shall not be affected, and all such agreements
shall remain in full force and effect and unmodified.
(d)    Each Post-IPO LLC Member acknowledges and agrees that none of Pubco, the
Company or any other party hereto shall be required to disclose any of the
following information to the Post-IPO LLC Member, and may redact this
information from any copy of a Reorganization Document provided to the Post-IPO
LLC Member: (i) the identity of the Pre-Reorganization Subsidiary LLC Members,
(ii) the valuation of the Company’s Subsidiaries used in consummating the
transactions contemplated by the Exchange Agreements, except for the Roll-Up
Subsidiary (if any) of which the Post-IPO LLC Member was an owner at the time of
the Reorganization Transactions, or (ii) the number of LLC Units and shares of
Class B Common Stock acquired by another Post-IPO LLC Member in the
Reorganization Transactions, in each case except for any such information that
is made publicly available by Pubco or the Company, or is required to be made
publicly available under applicable law, in connection with the IPO.
ARTICLE III    
REPRESENTATIONS AND WARRANTIES


Each party hereto hereby represents and warrants to all of the other parties
hereto as follows:


9









--------------------------------------------------------------------------------




Section 3.1    The execution, delivery and performance by such party of this
Agreement and of the applicable Reorganization Documents, to the extent a party
thereto, has been duly authorized by all necessary action. If such party is not
an individual, such party is duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization or incorporation.
Section 3.2    Such party has the requisite power, authority and legal right to
execute and deliver this Agreement and each of the applicable Reorganization
Documents, to the extent a party thereto, and to consummate the transactions
contemplated hereby and thereby, as the case may be.
Section 3.3    This Agreement and each of the Reorganization Documents to which
it is a party has been (or when executed will be) duly executed and delivered by
such party and constitutes the legal, valid and binding obligation of such
party, enforceable against such party in accordance with its terms, subject to
(a) the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally, (b) general equitable principles (whether
considered in a proceeding in equity or at law) and (c) an implied covenant of
good faith and fair dealing.
Section 3.4    Neither the execution, delivery and performance by such party of
this Agreement and the applicable Reorganization Documents, to the extent a
party thereto, nor the consummation by such party of the transactions
contemplated hereby or thereby, nor compliance by such party with the terms and
provisions hereof or thereof, will, directly or indirectly (with or without
notice or lapse of time or both), (i) if such party is not an individual,
contravene or conflict with, or result in a breach or termination of, or
constitute a default under (or with notice or lapse of time or both, result in
the breach or termination of or constitute a default under) the organizational
documents of such party, (ii) constitute a violation by such party of any
existing requirement of law applicable to such party or any of its properties,
rights or assets or (iii) require the consent or approval of any Person, except,
in the case of clauses (ii) and (iii), as would not reasonably be expected to
result in, individually or in the aggregate, a material adverse effect on the
ability of such party to consummate the transactions contemplated by this
Agreement.
ARTICLE IV    
MISCELLANEOUS
 


10









--------------------------------------------------------------------------------




Section 4.1    Amendments and Waivers. This Agreement (including its Exhibits)
may be modified, amended or waived only with the written approval of Pubco (as
approved by the Board), BIGH and The Villages Invesco, LLC. All parties to this
Agreement shall be bound by any modification, amendment or waiver effected in
accordance with this Section 4.1, whether or not such party has consented
thereto; provided, however, that an amendment or modification that would affect
any other party in a manner materially and disproportionately adverse to such
party shall be effective against such party so materially and adversely affected
only with the prior written consent of such party, such consent not to be
unreasonably withheld, conditioned or delayed. The failure of any party to
enforce any of the provisions of this Agreement shall in no way be construed as
a waiver of such provisions and shall not affect the right of such party
thereafter to enforce each and every provision of this Agreement in accordance
with its terms. Notwithstanding anything to the contrary in this Section 4.1,
nothing in this Section 4.1 shall be deemed to contradict the provisions of
Section 2.3.
Section 4.2    Assignment. Neither this Agreement nor any of the rights or
obligations hereunder shall be assigned by any party hereto without the prior
written consent of Pubco and BIGH. Subject to the preceding sentence, this
Agreement will be binding upon, inure to the benefit of and be enforceable by
the parties and their respective successors and permitted assigns.
Section 4.3    Notices. All notices, requests and other communications to any
party hereunder shall be in writing (including facsimile transmission and
electronic mail (“e-mail”) transmission, so long as a receipt of such e-mail is
requested and not received by automated response). All such notices, requests
and other communications shall be deemed received on the date of receipt by the
recipient thereof if received prior to 5:00 p.m. local time on a Business Day in
the place of receipt. Otherwise, any such notice, request or communication shall
be deemed to have been received on the next succeeding Business Day in the place
of receipt. All such notices, requests and other communications to any party
hereunder shall be given to such party as follows:
If to Pubco or the Company:


c/o Baldwin Risk Partners, LLC
4010 Boy Scout Boulevard, Suite 200
Tampa, Florida 33607
Attn: Trevor Baldwin or Kris Wiebeck
Facsimile: (813) 984-3201
Email: tbaldwin@bks-partners.com or kwiebeck@bks-partners.com


11









--------------------------------------------------------------------------------






With copies (which shall not constitute actual notice) to:


Davis Polk & Wardwell LLP
Attn: Richard D. Truesdell, Jr.
450 Lexington Avenue
New York, New York 10017
Facsimile No.: (212) 701-5674
E-mail: Richard.truesdell@davispolk.com


If to a Post-IPO LLC Member, to the notice address for such Person provided
under the terms of the Second Amended and Restated LLC Agreement or the Roll-Up
Subsidiary Governing Documents to which it is a party, as applicable.




12









--------------------------------------------------------------------------------




Section 4.4    Further Assurances. Each party to this Agreement, at any time and
from time to time upon the reasonable request of either Pubco or the Company,
shall promptly execute and deliver, or cause to be executed and delivered, all
such further instruments and take all such further actions as may be reasonably
necessary or appropriate to confirm or carry out the purposes and intent of this
Agreement.
Section 4.5    Entire Agreement. Except as otherwise expressly set forth herein,
this Agreement, together with the Reorganization Documents, embodies the
complete agreement and understanding among the parties hereto with respect to
the subject matter hereof and supersedes and preempts any prior understandings,
agreements or representations by or among the parties, written or oral, that may
have related to the subject matter hereof in any way.
Section 4.6    Governing Law. This Agreement shall be governed by, construed and
enforced in accordance with the law of the State of New York, without regard to
the conflicts of law rules of such state.
Section 4.7    Jurisdiction. The parties hereto agree that any suit, action or
proceeding seeking to enforce any provision of, or based on any matter arising
out of or in connection with, this Agreement or the transactions contemplated
hereby shall be brought in the United States District Court for the Southern
District of New York or any New York State court sitting in the Borough of
Manhattan, so long as one of such courts shall have subject matter jurisdiction
over such suit, action or proceeding, and that any cause of action arising out
of this Agreement shall be deemed to have arisen from a transaction of business
in the State of New York, and each of the parties hereby irrevocably consents to
the jurisdiction of such courts (and of the appropriate appellate courts
therefrom) in any such suit, action or proceeding and irrevocably waives, to the
fullest extent permitted by law, any objection that it may now or hereafter have
to the laying of the venue of any such suit, action or proceeding in any such
court or that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum. Process in any such suit, action or
proceeding may be served on any party anywhere in the world, whether within or
without the jurisdiction of any such court.
Section 4.8    WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.
Section 4.9    Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof. If any
provision of this Agreement, or the application thereof to any person or entity
or any circumstance, is found to be invalid or unenforceable in any
jurisdiction, (a) a suitable and equitable provision shall be substituted
therefor in order to carry out, so far as may be valid and enforceable, the
intent and purpose of such invalid or unenforceable provision and (b) the
remainder of this Agreement and the application of such provision to other
persons, entities or circumstances shall not be affected by such invalidity or
unenforceability, nor shall such invalidity or unenforceability affect the
validity or enforceability of such provision, or the application thereof, in any
other jurisdiction.


13









--------------------------------------------------------------------------------




Section 4.10    Enforcement. Each party hereto acknowledges that money damages
would not be an adequate remedy in the event that any of the covenants or
agreements in this Agreement are not performed in accordance with its terms, and
it is therefore agreed that in addition to and without limiting any other remedy
or right it may have, the non-breaching party will have the right to an
injunction, temporary restraining order or other equitable relief in any court
of competent jurisdiction enjoining any such breach and enforcing specifically
the terms and provisions hereof.
Section 4.11    Counterparts; Facsimile Signatures. This Agreement may be
executed in any number of counterparts, each of which shall be an original, but
all of which together shall constitute one instrument. This Agreement may be
executed by facsimile, e-mail or .pdf format signature(s).
Section 4.12    Expenses. The Company shall pay all transaction costs associated
with the Reorganization Transactions to the extent such costs are incurred for
the benefit of all Post-IPO LLC Members (including those incurred by the
Company), as determined by the Company. Expenses incurred by any Post-IPO LLC
Member on its own behalf (including the fees and disbursements of counsel,
advisors and other Persons retained by such Post-IPO LLC Member) will not be
considered costs incurred for the benefit of all Post-IPO LLC Members and,
unless otherwise agreed by the Company, will be the responsibility of such
Post-IPO LLC Member.
[Signature page follows]




14









--------------------------------------------------------------------------------





 
BALDWIN RISK PARTNERS, LLC
 
By: /s/ Trevor Baldwin
 
Name: Trevor L. Baldwin
 
Title: Chief Executive Officer









    
    

--------------------------------------------------------------------------------




 
BRP GROUP, INC.
 
By: /s/ Kris Wiebeck
 
Name: Kris Wiebeck
 
Title: CFO
 
 
 
BALDWIN INSURANCE GROUP HOLDINGS, LLC
 
By: /s/ L. Lowry Baldwin
 
Name: L. Lowry Baldwin
 
Title: Manager
 
 
 
L. LOWRY BALDWIN
 
By: /s/ L. Lowry Baldwin
 
Name: L. Lowry Baldwin
 
Title: Partner
 
 
 
LAURA R. SHERMAN
 
By: /s/ Laura Sherman
 
Name: Laura Sherman
 
Title: Founding Partner
 
 
 
ELIZABETH H. KRYSTYN
 
By: /s/ Elizabeth Krystyn
 
Name:
 
Title:
 
 
 
TREVOR L. BALDWIN
 
By: /s/ Trevor Baldwin
 
Name: Trevor Baldwin
 
Title: CEO
 
 
 
THE LAURA R. SHERMAN GRAT 2019-1, DATED SEPTEMBER 30, 2019
 
By: /s/ Laura Sherman
 
Name: Laura R. Sherman
 
Its: Sole Trustee
 
 
 
THE LAURA R. SHERMAN GRAT 2019-2, DATED SEPTEMBER 30, 2019
 
By: /s/ Laura Sherman
 
Name: Laura R. Sherman
 
Its: Sole Trustee









    
    

--------------------------------------------------------------------------------




 
THE ELIZABETH H. KRYSTYN 2019 GRANTOR RETAINED ANNUITY TRUST I, DATED SEPTEMBER
30, 2019
 
By: /s/ Elizabeth Krystyn
 
Name: Elizabeth H. Krystyn
 
Its: Sole Trustee
 
 
 
THE ELIZABETH H. KRYSTYN 2019 GRANTOR RETAINED ANNUITY TRUST II, DATED SEPTEMBER
30, 2019
 
By: /s/ Elizabeth Krystyn
 
Name: Elizabeth H. Krystyn
 
Its: Sole Trustee
 
 









    
    

--------------------------------------------------------------------------------




 
KRISTOPHER A. WIEBECK
 
By: /s/ Kris Wiebeck
 
Name: Kris Wiebeck
 
Title: CFO
 
 
 
THE KRISTOPHER A. WIEBECK 2019 GRANTOR RETAINED ANNUITY TRUST, DATED SEPTEMBER
30, 2019
 
By: /s/ Kris Wiebeck
 
Name: Kristopher A. Wiebeck
 
Its: Sole Trustee
 
 
 
JOHN A. VALENTINE
 
By: /s/ John Valentine
 
Name: John Valentine
 
Title: Chief Partnership Officer
 
 
 
THE JOHN A. VALENTINE 2019 GRANTOR RETAINED ANNUITY TRUST, DATED SEPTEMBER 30,
2019
 
By: /s/ John Valentine
 
Name: John A. Valentine
 
Its: Sole Trustee
 
 
 
DANIEL GALBRAITH
 
By: /s/ Daniel Galbraith
 
Name: Daniel Galbraith
 
Title: Chief Operating Officer
 
 
 
BRADFORD L. HALE
 
By: /s/ Bradford L. Hale
 
Name: Bradford Hale
 
Title: Chief Accounting Officer
 
 
 
JOSEPH D. FINNEY
 
By: /s/ Joseph D. Finney
 
Name:
 
Title: Main Street President
 
 
 
THE VILLAGES INVESCO, LLC
 
By: /s/ Kelsea Morse Manly
 
Name: Kelsea Morse Manly
 
Title: Manager









    
    

--------------------------------------------------------------------------------




 
CHRISTOPHER J. STEPHENS
 
By: /s/ Christopher Stephens
 
Name:
 
Title:
 
 
 
MATTHEW HAMMER
 
By: /s/ Matthew Hammer
 
Name:
 
Title:
 
 
 
WMTHCS & ASSOCIATES, LLC
 
By: /s/ H. William Montoya
 
Name: H. William Montoya
 
Title: Managing Partner
 
 
 
AMY INGRAM
 
By: /s/ Amy Ingram
 
Name: Amy Ingram
 
Title: Commercial Managing Director
 
 
 
KELLY NASH
 
By: /s/ Kelly Nash
 
Name: Kelly Nash
 
Title: Managing Director
 
 
 
WILLIAM TAULBEE
 
By: /s/ William P. Taulbee II
 
Name: William P. Taulbee II
 
Title: Partner









    
    

--------------------------------------------------------------------------------




MARK WEBB
 
By: /s/ R. Mark Webb
 
Name: R. Mark Webb
 
Title: Partner
 
 
 
RICHARD RUSSO
 
By: /s/ Richard P. Russo Jr.
 
Name: Richard P. Russo Jr.
 
Title: Partner
 
 
 
FIDUCIARY PARTNERS RETIREMENT GROUP, INC.
 
By: /s/ Kenneth F. Jewell
 
Name: Kenneth F. Jewell
 
Title: CEO
 
 
 
KMW CONSULTING, LLC
 
By: /s/ Kris Wiebeck
 
Name: Kris Wiebeck
 
Title: MM
 
 
 
W. DAVID COX
 
By: /s/ W. David Cox
 
Name:
 
Title:
 
 
 
MICHAEL P. RYAN
 
By: /s/ Michael P. Ryan
 
Name: Michael P. Ryan
 
Title: Managing Advisor
 







    
    

--------------------------------------------------------------------------------




INSURANCE AFFORDABLE, INC.
 
By: /s/ D P Gagnon Jr.
 
Name: Dennis P. Gagnon Jr.
 
Title: Pres
 
 
 
BRIAN BRENNAN
 
By: /s/ Brian Brennan
 
Name: Brian Brennan
 
Title:
 
 
 
CLINTON DURST
 
By: /s/ Clinton James Durst
 
Name: Clinton James Durst
 
Title: Personal Lines Manager
 
 
 
KEN SPRAGGINS
 
By: /s/ Ken Spraggins
 
Name: Ken Spraggins
 
Title:
 
 
 
DREW ARMACOST
 
By: /s/ Drew Armacost
 
Name:
 
Title:
 
 
 
INSURANCE AGENCIES OF THE VILLAGES, INC.
 
By: /s/ Kelsea Morse Manly
 
Name: Kelsea Morse Manly
 
Title: President
 









    
    

--------------------------------------------------------------------------------




RYAN INSURANCE & FINANCIAL SERVICES, INC.
 
By: /s/ Sean D. Ryan.
 
Name: Sean D. Ryan
 
Title: President
 
 
 
CRB INSURANCE, LLC
 
By: /s/ Christopher R. Black
 
Name: Christopher R. Black
 
Title: Managing Member
 
 
 
ROBERT J WENTZELL FAMILY PARTNERSHIP
 
By: /s/ Robert J. Wentzell
 
Name: Robert J. Wentzell
 
Title: Managing Partner
 
 
 
ROBERT C. WENTZELL
 
By: /s/ Robert Wentzell
 
Name: Robert Wentzell
 
Title: Managing Partner
 
 
 
FOUNDATION INSURANCE OF FLORIDA, INC.
 
By: /s/ JasonEisenberg
 
Name: Jason Eisenberg
 
Title: Manager
 
 
 









    
    

--------------------------------------------------------------------------------




MILLENNIAL SPECIALTY HOLDCO, LLC
 
By: /s/ James M. Roche
 
Name: James M. Roche
 
Title: Managing Partner
 
 
 
AB RISK HOLDCO, INC.
 
By: /s/ Keith Becker
 
Name: Keith Becker
 
Title: President
 
 
 
EMANUEL LAURIA
 
By: /s/ Emanuel Lauria
 
Name: Emanuel Lauria
 
Title: CEO
 
 
 
IPEO SOLUTIONS LLC
 
By: /s/ Michael Ortoll
 
Name: Michael Ortoll
 
Title: CEO
 





























    
    

--------------------------------------------------------------------------------










Exhibit A


Amended and Restated Certification of Incorporation


See attached.






    
    

--------------------------------------------------------------------------------






Exhibit B


Amended and Restated Bylaws


See attached.






    
    

--------------------------------------------------------------------------------






Exhibit C


Third Amended and Restated LLC Agreement


See attached.






    
    

--------------------------------------------------------------------------------






Exhibit D


Recapitalization Agreement


See attached.






    
    

--------------------------------------------------------------------------------






Exhibit E


Form of Contribution and Exchange Agreement


See attached.






    
    

--------------------------------------------------------------------------------






Exhibit F


Class B Securities Purchase Agreement


See attached.






    
    

--------------------------------------------------------------------------------






Exhibit G


Tax Receivables Agreement


See attached.






    
    

--------------------------------------------------------------------------------






Exhibit H


Stockholders Agreement


See attached.






    
    

--------------------------------------------------------------------------------






Exhibit I


Registration Rights Agreement


See attached.




















































































    
    

--------------------------------------------------------------------------------








Exhibit J


Assignment Agreement


See attached.














































    
    